                    UNITED STATES DISTRICT COURT
                       DISTRICT OF CONNECTICUT
________________________________________
                                         )
UNITED STATES SECURITIES AND             )
EXCHANGE COMMISSION,                     ) No. 3:15-CV-675 (JBA)
                      Plaintiff,         )
                                         )
      v.                                 )
                                         )
IFTIKAR AHMED,                           )
                      Defendant, and     )
                                         )
IFTIKAR ALI AHMED SOLE PROP et al.,      )
                      Relief Defendants. ) March 22, 2021
________________________________________ )

                      RELIEF DEFENDANTS’ MOTION FOR FUNDS

       The Relief Defendants submit this Motion for a release of funds to pay the three

minor children’s school fees. The Relief Defendants are filing this Motion in conjunction

with a Motion to Seal pursuant to D. Conn. L. Civ. R. 5(e). The Relief Defendants

reserve all rights.

                                    BACKGROUND

       The three minor children                           Redacted

                 Redacted                 respectively. Throughout the pendency of this

litigation, Ms. Ahmed has tried to maintain as much stability in the three minor children’s

lives as possible, given the extreme circumstances where the entirety of their assets are

frozen and where they are now effectively being raised by a single parent, which has

unquestionably had a significant impact on their lives. This effort has included, inter

alia, keeping the children in the same school for both emotional and psychological

reasons as they have been at the same school for years, where they know the teachers

and have lifelong friends, and which is a safe and secure place for them. In addition, as



11365116v2                                   1
the Court and the parties know, there has been significant harassment of Ms. Ahmed

(and others) in this case and this has further necessitated and supported keeping the

children in the school where Ms. Ahmed is assured of their safety and security.

       This Court has frozen the entirety of the Relief Defendants’ assets to secure the

Defendant’s judgment. The Court released funds to pay for the school tuition for the

three minor children for the current school year 2020-2021. [ECF No. 1597.] Ms.

Ahmed requests that the Court release $162,065 to pay for the tuition and fees for the

2021-2022 school year for the three minor children.

       In particular,                                Redacted




                                Thus, Ms. Ahmed requests a total release of $162,065

from the Iftikar A. Ahmed Family Trust (“Family Trust”) to pay the children’s school fees

and tuition for the academic school year 2021-2022. There is good reason for the Court

to grant this request.




1                                        Redacted


2                                         Redacted




11365116v2                                  2
                                           ARGUMENT

    I.       Equity Favors A Release of Funds

          This Court sits in equity. This instant litigation is about to enter its seventh year

and the three minor children have experienced significant and severe disruption in their

personal lives. Equity would favor a release of funds so that they can continue to have

some semblance of continuity and stability in their lives.                       Redacted




                                                                         – which includes whether

the Family Trust assets (established for the sole benefit of the minor children only) can

be used to satisfy the Defendant’s judgment – would prematurely and irreparably harm

the children.

    II.      The Trust is a Disputed Asset and the Second Circuit Court May Rule
             that It May Not Be Used to Secure the Judgment.

          The Iftikar A. Ahmed Family Trust (“Family Trust”) is an appropriate source of

funds for the requested relief. The Family Trust was established in 2009 for the benefit

of the minor children only. It is an irrevocable, spendthrift Trust under a third-party

Trustee and consists of approximately $7.9 million [ECF No. 1764-5 at 4] held in a TD

Ameritrade Account.        The Trust also owns a MetLife Insurance Policy and a 99%

ownership stake in The Rakitfi Holdings LLC. The Relief Defendants have inquired of

the Trustee and he consents to the requested release of the funds to pay the school

tuition and fees requested for the benefit of the three minor children.4


3                                               Redacted




4 The Defendant consents to the request. The SEC and the Receiver object to the request.



11365116v2                                        3
       While the Court has stated that the Trust can be used towards the SEC’s

judgment, that decision is under appeal.

                                    CONCLUSION

       WHEREFORE, for the reasons within, the Relief Defendants respectfully request

that the Court grant the Motion and allow for release of funds to pay the school tuition

and fees for the three minor children for the academic year 2021-2022.

                                               Respectfully Submitted,

                                               By: /s/ Paul E. Knag ______
                                                  Paul E. Knag – ct04194
                                                  pknag@murthalaw.com
                                               Murtha Cullina LLP
                                               177 Broad Street, 16th Floor
                                               Stamford, Connecticut 06901
                                               Telephone: 203.653.5400
                                               Facsimile: 203.653.5444

                                               Attorneys for Relief Defendants
                                               I-Cubed Domain, LLC, Shalini Ahmed,
                                               Shalini Ahmed 2014 Grantor Retained
                                               Annuity Trust, Diya Holdings, LLC, Diya
                                               Real Holdings, LLC, I.I. 1, I.I. 2 and I.I. 3


                             CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 22nd day of March, 2021, a copy of the

foregoing RELIEF DEFENDANTS’ MOTION FOR FUNDS will be sent by e-mail to all

parties by operation of the Court’s electronic filing system or by mail to anyone unable

to accept electronic filing as indicated on the Notice of Electronic Filing. Parties may

access this filing through the Court’s CM/ECF system.



                                                /s/ Paul E. Knag
                                               Paul E. Knag – ct04194



11365116v2                                 4
